DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the Request for Continued Examination filed on 1/27/2022.  Claims 2-34 are pending in the case.  Claims 15-34 have been added.  Claims 2 and 13-14 are independent claims.

Response to Arguments
Applicants’ amendments regarding the objections to claims 9 and 13 are persuasive.  These objections are respectfully withdrawn.

Applicants’ amendments regarding the double patenting rejections of claims 2-14 are persuasive.  These rejections are respectfully withdrawn.

Allowable Subject Matter
Claims 2-34 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments to the claims now rule out the possibility that a “graphical element” is coextensive with a “user interface,” the premise of the previous Office action.  It is not obvious to combine Yee with a conventional virtual desktop such as Fard because:
Each of the two control points of Yee manipulate only one object while the claims require the “first user interface” and the “second user interface” to move concurrently, which would require them to be linked together or a third control point.
Neither control point of Yee manipulates the background desktop as in conventional virtual desktop.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145